DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
Status of Claims 
This is in reply to the claim amendments and remarks of the RCE filed December 14, 2021. 
This Office Action is made Final as Applicant’s claimed limitations are broader than they were before and the same rejections apply as in the previous OA dated 9/21/21.
Claims 1-6, 8, 10-11, 15, and 19-20 have been amended.
Claims 1-8, 10-15, 19-20, and 23-24 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments have been considered, but are not sufficient to overcome the remaining 35 USC 112(a), 35 USC 101, 35 USC 102, and 35 USC 103 rejections. These rejections have been updated below to address the claim amendments.

Response to Arguments
Applicant's arguments regarding the 35 USC 112(a), 35 USC 101, 35 USC 102, and 35 USC 103 rejections have been fully considered but they are not persuasive. Applicant’s arguments have been previously responded to by the Examiner on the OA’s dated 9/21/21 and 5/12/21 and have also been addressed by the PTAB decision dated 3/9/20. Please see those documents for more details. 
Applicant’s arguments regarding the 112(a) rejection of claims 6-8 are addressed on the PTAB decision dated 3/9/2020, which affirm the Examiners rejection. The Examiner notes that the 112a rejection is not an indefiniteness rejection. The Applicant’s originally filed specification provides no details as to how the radius distortion is determined as shown in for example Figure 4. The Applicant’s specification has no details as to how that specific highlighted zone is being determined and therefore rejected under 35 USC 112(a). The Applicant has not sufficiently deleted the unsupported limitations from the claims. Applicant’s arguments are not persuasive.
Applicant’s arguments regarding 101 are addressed on the PTAB decision dated 3/9/2020, which affirm the Examiners 101 rejection. Adding in general purpose computer components to apply the abstract idea does not integrate the abstract idea into a practical application. Applicant’s arguments are not persuasive. 

The Examiner asserts the “wherein the processor comprises: the customer combat zone modeler … an analytics engine” do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.
The Examiner further notes that the optimizing steps/functions further narrow the abstract idea and even if not directed towards the abstract idea would merely amount to transmitting data to a human user so a human user can make changes to the system, which would merely add the words apply it with the judicial exception (See PEG 2019). Applicant’s arguments are not persuasive.
The Examiner further asserts the Core Wireless case involved an improvement upon conventional user interfaces by “an application summary that can be directly reached from the menu”, specifying a particular manner by which the summary window must be accessed, limiting the summary window to list a limited set of data “each of the data in the list being selectable to launch the respective application and enable the 
Applicant’s claims merely recite general purpose computer components for implementing the abstract idea (See MPEP 2106.05 and PEG 2019). Applicant’s arguments are not persuasive.
With regards to Applicants 35 USC 102 and 35 USC 103 arguments, the Applicant argues that the claim amendments overcome the rejection. The Examiner respectfully disagrees. The Examiner points to the updated rejection below which takes into account all the claim amendments. Applicant’s arguments are not persuasive. 
Applicant further argues the cited prior art does not disclose wherein a customer combat zone modeler of the processor creates the map display from the map data and calculates shopping probabilities and expected value forecasts by location, time period, product category and/or service(s). The Examiner respectfully disagrees. The Examiner asserts that Weiss et al. teach  wherein a customer combat zone modeler of the processor creates the map display from the map data and calculates shopping probabilities and consumers live or travel within a certain area … Store siting and marketing campaigns can be influenced by consumer characteristic information, as stores may be located near consumers' homes or travel routes”, Paragraph 0069 – “Euclidean distance clustering, locations within 400 feet of one another may be identified as being related to a same potential anchor”, Paragraph 0110 – “Distances that consumers travel or will travel to the type of store can be queried … Advertising effectiveness can also be determined based on results of queries”, Paragraph 0112, Paragraph 0125, Paragraph 0130, Paragraph 0183 – “likelihood that potential customers will shop at a potential store location”, and Paragraph 0185 – “characteristics of consumers that visit the particular business can be determined, including behaviors in which the consumers are engaging when they visit those businesses”), where a map is clearly shown in figure 1 and Paragraph 0183 clearly shows probabilities of a consumer shopping at a certain location based on their specific location. Applicant’s arguments are not persuasive.
The Applicant further argues that the cited prior art does not disclose “determine if the customer is visiting the retail entity”. The Examiner respectfully disagrees. The Examiner asserts that Weiss et al. teach dynamically determine visiting the retail entity (See Paragraph 0026 and Paragraph 0112), which specifically disclose how current time, current location and past visit data can be used to determine characteristics of the customer, where the current location if at the retail entity would indicate that the customer is at the retail entity.  The Examiner further points to Figure 1, Figure 6, Figure 8, and Paragraph 0162, which clearly disclose how the specific location of a user/customer is 
Applicant is arguing the 35 USC 102 rejection for claims 15, 17-20, and 22, where claims 17-18 and 22 have been cancelled. The Examiner asserts the limitations argued by Applicant have already been affirmed by the PTAB decision dated 3/9/2020. The Examiner refers to the PTAB decision for more details. Applicant’s arguments are not persuasive.
The Applicants arguments regarding the obviousness rejections for claims 1-5, 8-14, and 21 are in regards to limitations that have already been addressed by the Examiner and affirmed on the PTAB decision dated 3/9/2020. The Applicant is citing the Examiner’s previous Office Action rather than the most current Office Action. Applicant’s arguments are not persuasive.
All Applicant’s remaining arguments have already been addressed by the Examiner and the PTAB decision dated 3/9/2020. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-15, 19-20, and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-8, 10-15, 19, and 23-24 are directed toward a process and claim 20 is directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), independent claim 1 is directed toward receiving, as input data, an identification and a location of an entity; retrieving map data relevant for said entity and locating said entity on said map data; receiving, as input data, data identifying at least one of a product, a product set, and a service or services; retrieving a listing of one or more competitors that offer said product or one or more products of said product set or said service(s) as a competitor of said entity for said product, product set, or service(s) and locating said one or more competitors on said map data; calculating a probabilistic likelihood of selection of said product, product set, or service(s) for said retail entity and each of said one or more competitors; and optimizing operations of the entity based on the calculating, wherein said calculating said probabilistic likelihood of selection of comprises: retrieving data from a history of location traces of a specific customer to determine travel paths of said specific customer; using a history of previous data entries to said entity stored to determine a calculated likelihood that said specific user or object will move to a location of said entity within a specified time period based upon detecting a current location of said specific user or object; and providing output data for displaying said likelihood on a map display based on said map data to determine if the user or object is a location of the entity to generate and transmit an action through the Internet, wherein a zone modeler of the processor creates the map display from the map data and calculates purchase or movement probabilities and expected value forecasts by at least location and time period, product category and/or service(s) (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in independent claim 1 are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing retail entity, product, competitor, and customer location data to determine likelihoods of the customer visiting retail entities, which is a commercial interaction (providing advertisements). The Applicant’s claimed limitations are analyzing input data to determine likelihoods of customer visiting retail locations and providing advertisements to encourage customer to visit specific retail locations, which is directed towards the abstract idea of Organizing Human Activity.
Independent claim 15 is directed toward receiving, as input data, an identification of a customer; retrieving map data for a retail entity in a location of said customer and locating said retail entity on said map data; retrieving a history of previous location traces for said customer; determining at least one recurring travel route of said customer, based on said location traces; receiving, as an input parameter, an identification of one of a product, a product set, and a service or services; retrieving data for one or more for said identified product, product set, or service or services; superimposing said one or more competitors on said map data; receiving data indicating a current location of said customer; determining whether said current location warrants a marketing action to be directed to said customer; if a marketing event is determined as appropriate, generating said marketing event; retrieving from a memory a transmission method to be used for transmitting a marketing action directed to said specific customer at said current location; and transmitting said marketing action via a network to said specific consumer using said transmission method (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in independent claim 15 are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing retail entity, product, competitor, and customer location data to determine likelihoods of the customer visiting retail entities, which is a commercial interaction (providing advertisements). The Applicant’s claimed limitations are analyzing input data to determine likelihoods of customer visiting retail locations and providing advertisements to encourage customer to visit specific retail locations, which is directed towards the abstract idea of Organizing Human Activity.
Independent claim 20 is directed toward storing information for a retail entity, including information on customers, products, product sets, and service(s) offered by said retail entity, information on competitors, and contextual information relating to a store location and customers making purchases at said store location, said contextual information comprising at least one of: information reflecting conditions or events that influence retail purchases at said store location; and information of a personal nature associated with said customers making purchases at said store location and that provides a profile of personal aspects that influence retail purchases at the store location; receive data from multiple data sources providing said contextual information; and filter said data from said multiple data sources and associate it with said store location or said customers; store said associated data; retrieve data; analyze said retrieved data; generate and transmit via a network using the internet a marketing action to a customer determined to be in an engagement zone with one of said competitors to determine if the customer is visiting the retail entity; and optimizing operations of the retail entity based on the marketing action to a customer determined to be in the engagement zone with one of said competitors to determine if the customer is visiting the retail entity, wherein said engagement zone comprises an area surrounding a competitor that is associated with an affinity value (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in independent claim 20 are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing retail entity, product, competitor, and customer location data to determine likelihoods of the customer visiting retail entities, which is a commercial interaction (providing advertisements). The Applicant’s claimed limitations are analyzing input data to determine likelihoods of customer visiting retail locations and providing advertisements to encourage customer to visit specific retail locations, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “receiving, as input data, an identification and a location of an entity; retrieving map data; receiving, as input data, data; retrieving a listing: retrieving data; and providing output data for displaying said likelihood on a map display and transmit an 
Also, the claimed “processor of a computer, retail entity, input device, product, database stored in memory, a set of computer-readable instructions tangibly embodied in a non-transitive storage medium, processor, network, internet, memory, internet services and mobile devices” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere 
In addition, dependent claims 2-8, 10-14, 19, and 23-24 further narrow the abstract idea and dependent claims 2-5, 8, 10-12, 19, and 23-24 additionally recite “mines for attributes, receiving an identification of a specific consumer; provide information such that said specific consumer visits said retail entity to purchase an item at said retail entity; receiving input data indicative of a location of said specific consumer from dynamic spatio-temporal data including space and time information; retrieving from a memory a transmission method to be used for transmitting a marketing action directed to said specific consumer; and transmitting said marketing action to said specific consumer using said transmission method; storing information indicative of said specific customer's response to said marketing action; providing output data for displaying said probability function on a map display; receiving updated contextual data associated with said specific customer; retrieving from a memory a transmission method to transmit said marketing action to said specific customer at said current location; storing a response of said specific customer to said marketing action; storing information indicative of said specific customer's response to said marketing action; any data additional to data stored in the memory; and received from Internet services and/or information from mobile devices used by the specific consumer” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “a set of computer-readable instructions tangibly embodied in a non-transitive storage medium, internet services and mobile devices and analytics engine” which do not account 
The claimed “processor of a computer, retail entity, input device, product, database stored in memory, a set of computer-readable instructions tangibly embodied in a non-transitive storage medium, processor, network, internet, memory, analytics engine, internet services and mobile devices” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-8, 10-15, 19, and 23-24; and System claim 20 recite processor of a computer, retail entity, input device, product, database stored in memory, a set of computer-readable instructions 
In addition, claims 2-8, 10-14, 19, and 23-24 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2-5, 8, 10-12, 19, and 23-24 additionally recite “mines for attributes, receiving an identification of a specific consumer; provide information such that said specific consumer visits said retail entity to purchase an item at said retail entity; receiving input data indicative of a location of said specific consumer from dynamic spatio-temporal data including space and time information; retrieving from a memory a transmission method to be used for transmitting a marketing action directed to said specific consumer; and transmitting said marketing action to said specific consumer using said transmission method; storing information indicative of said specific customer's response to said marketing action; providing output data for displaying said probability function on a map display; receiving updated contextual data associated with said specific customer; retrieving from a memory a transmission method to transmit said marketing action to said specific customer at said current location; storing a response of said specific customer to said marketing action; storing information indicative of said specific customer's response 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-8 and 10-14: Claims 1-3, 6, and 10 recite “said retail entity”. There is insufficient antecedent basis for this claim limitation. 
Regarding Claims 1-8 and 10-14: Claims 1-3, 6, and 10 recite “determine if the user or object is a location of the entity”. The Examiner does not understand what this claim limitation means? Is the determination if the user or object is the entity or is it determining the location of the user or object? The claims are indefinite for lack of clarity. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding Claims 6-8: Claim 6 discloses “wherein a radius is distorted based on one or more of: features of said map data, a measure of travel to said retail entity or each competitor, and contextual data, said contextual data comprising data indicative of events or conditions that affect retail sales at said retail entity” where the “radius varies as a function” defined as “a calculation of a radius between different features”. Since the radius varies based on sales and a customer affinity (See Applicant’s specification Paragraph 0084 as published) and is distorted based on “one or more of: features of said map data, a measure of convenience to travel to said retail entity or each competitor, and contextual data, said contextual data comprising data indicative of events or conditions that possibly would influence retail sales at said retail entity”, Applicant is expected to convey that Applicant had possession of how to make and use the invention at the time of filing.  While one skilled in the art could have devised a way to accomplish this aspect of the invention, Applicant’s original disclosure lacks sufficient detail to explain how Applicant envisioned achieving the goal of calculating a radius indicative of relative amounts of said product or product set or service(s) purchased at said retail entity and each said competitor and how the radius is distorted based on one or more of: features of said map data, a measure of convenience to travel to said retail entity or each competitor, and contextual data, said contextual data comprising data indicative of events or conditions that possibly would influence retail sales at said retail entity.  Simply stating that the radius is calculated using specific variables is not sufficient detail to directly relate the affinity to the aforementioned 
Regarding Claim 8: Claim 8 discloses “calculating a probability function based on history that a specific customer will visit said retail entity” where the “probability varies as a function” of previous visit history by the customer as disclosed in Applicant’s specification Paragraph 0078 as published. Since the probability function varies as a function of previous visit history for that customer, Applicant is expected to convey that Applicant had possession of how to make and use the invention at the time of filing.  While one skilled in the art could have devised a way to accomplish this aspect of the invention, Applicant’s original disclosure lacks sufficient detail to explain how Applicant envisioned achieving the goal of calculating a probability function that a specific customer will visit said retail entity.  Simply stating that the probability function is calculated using previous visit history is not sufficient detail to directly relate the probability to the aforementioned .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Weiss et al. (US 2011/0099046 A1).

Regarding Claim 15:
receiving, as input data into a processor, an identification of a customer (See Figure 1, Paragraph 0031 – “identify the consumer”, Paragraph 0041 – “a consumer 102”, Paragraph 0063 – “consumers identify themselves at the time they purchase goods or services”, and Paragraph 0203 – “Computing device 1100 may comprise at least one processor 1102, a network adapter 1104, and computer-readable storage media 1106”); 
retrieving map data for a retail entity in a location of said customer and locating said retail entity on said map data (See Figure 6, Figure 10, Paragraph 0029 – “determining that a consumer visited a point of interest for a particular study, such as a store owned by a sponsor of the study”, Paragraph 0045 – “Points of interest may be, for example, stores at which a consumer 102 stopped”, Paragraph 0067 – “receive input in the form of a set of data points representing geographic locations visited by a consumer”, and Paragraph 0159 – “identifying settings visited by a consumer (e.g., points of interest (POIs))”); 
retrieving a history of previous location traces for said customer (See Figure 1, Paragraph 0026 – “a history of locations visited by a consumer”, and Paragraph 0027 – “the data may specify geographic coordinates for a consumer's location and a time at which that location data was obtained”); 
determining at least one recurring travel route of said customer, based on said location traces (See Figure 1, Paragraph 0026 – “a history of locations visited by a consumer”, Paragraph 0045, Paragraph 0048 – “determine from them paths taken by the consumer 102”, and Paragraph 0049 – “analyzing path information for the consumer 102, the consumer analytics platform 108 may identify behaviors of the consumer
receiving, as an input parameter, an identification of one of a product, a product set, and a service or services (See Figure 6, Paragraph 0103 – “a study requested by a market researcher and surrounding a particular topic”, Paragraph 0105, Paragraph 0108, Paragraph 0130, and Paragraph 0177 – “inputs related to particular questions to be considered as part of the study, may be considered. For example, if the study is being performed to determine outcomes for different options for a market decision (e.g., different locations for new stores), the different options may be provided as input to be evaluated by the consumer analytics system”); 
retrieving data for one or more competitors for said identified product, product set, or service or services (See Paragraph 0072 – “generate from location data regarding locations visited by a consumer 202 a list of unique physical locations visited by each consumer”, Paragraph 0125, Paragraph 0145 – “competitors to a particular business can be inferred”, and Paragraph 0185 – “determine competitors of a particular business”); 
superimposing said one or more competitors on said map data (See Figure 1, Paragraph 0048, Paragraph 0072 – “generate from location data regarding locations visited by a consumer 202 a list of unique physical locations visited by each consumer”, Paragraph 0125, Paragraph 0145 – “competitors to a particular business can be inferred”, Paragraph 0185 – “determine competitors of a particular business
receiving data indicating a current location of said customer (See Paragraph 0026 – “a consumer's current location”, Paragraph 0042 – “determine its current location”, and Paragraph 0043 – “a current location of the consumer 102”); 
determining whether said current location warrants a marketing action to be directed to said customer (See Figure 6, Paragraph 0034 – “consumers live or travel within a certain area … Store siting and marketing campaigns can be influenced by consumer characteristic information, as stores may be located near consumers' homes or travel routes”, Paragraph 0069 – “Euclidean distance clustering, locations within 400 feet of one another may be identified as being related to a same potential anchor”, Paragraph 0110 – “Distances that consumers travel or will travel to the type of store can be queried … Advertising effectiveness can also be determined based on results of queries”, and Paragraph 0112 – “The real-time response may be, for example, a delivery of an advertisement or message to the consumer 202 regarding a topic in which the consumer 202 may be interested, based on inferences or predictions regarding the consumer 202 at that time. For example, if the consumer 202 is detected to be visiting particular types of stores and the consumer analytics engine 208 may predict that the consumer 202 will soon try to find a restaurant, the real-time detection facility 128 could present information to the consumer 202 to encourage the consumer to visit a particular restaurant”);
if a marketing event is determined as appropriate, generating said marketing event (See Paragraph 0112 – “The real-time response may be, for example, a delivery of an advertisement or message to the consumer 202 regarding a topic in which the consumer 202 may be interested, based on inferences or predictions regarding the consumer 202 at that time. For example, if the consumer 202 is detected to be visiting particular types of stores and the consumer analytics engine 208 may predict that the consumer 202 will soon try to find a restaurant, the real-time detection facility 128 could present information to the consumer 202 to encourage the consumer to visit a particular restaurant”); 
retrieving from a memory a transmission method to be used for transmitting a marketing action directed to said specific customer at said current location (See Figure 2 and Paragraph 0112); 
transmitting said marketing action via a network to said specific consumer using said transmission method (See Figure 1 – “106” and Paragraph 0112 – “The real-time response may be, for example, a delivery of an advertisement or message to the consumer 202 regarding a topic in which the consumer 202 may be interested, based on inferences or predictions regarding the consumer 202 at that time. For example, if the consumer 202 is detected to be visiting particular types of stores and the consumer analytics engine 208 may predict that the consumer 202 will soon try to find a restaurant, the real-time detection facility 128 could present information to the consumer 202 to encourage the consumer to visit a particular restaurant”). 

Regarding Claim 19: Weiss et al. teach the limitations of claim 18. Weiss et al. further teach the method further comprising; 
monitoring whether said specific customer responds to said marketing action within a preset time period (See Paragraph 0052, Paragraph 0149 – “The time interval can be any suitable interval useful for monitoring movements of a consumer”, Paragraph detecting consumers that passed through a location associated with an advertisement for a business and then visited the business or visited the business in a different way than previously (different frequency or different time interval), an inference regarding the effectiveness of the advertising campaign can be made”, and Paragraph 0184 – “consumers who have passed by the advertisement, and therefore likely viewed an advertisement, can be identified. Information about consumers who passed by an advertisement can then be queried to determine if the consumers subsequently went to an advertised business or to a business that sells an advertised product”); 
storing information indicative of said specific customer's response to said marketing action (See Figure 2, Figure 3, Paragraph 0028 – “stored for later analysis”, Paragraph 0050, and Paragraph 0063);
superimposing said at least one recurring travel route of said customer on said map data (See Figure 1 and Paragraph 0048);
optimizing operations of the retail entity based on the transmitting said marketing action (See Paragraph 0034, Paragraph 0045, Paragraph 0049 – “if the consumer 102 does not regularly visit a grocery store 132 on the way to home 120 from work 128, and if an advertisement for the grocery store 132 or for a food product was located on the highway 126, the consumer 102 may be determined to be swayed or swayable by the advertisement or similar advertisements”, Paragraph 0145 – “the business can determine an advertising campaign to undertake. Similarly, by detecting consumers that passed through a location associated with an advertisement for a business and then visited the business or visited the business in a different way than previously (different frequency or different time interval), an inference regarding the effectiveness of the advertising campaign can be made”, and Paragraph 0163 – “a location for a setting may be defined by a point and a threshold radius or as a polygon with marked edges and a consumer may be detected to have visited the setting when the location data (or a location within the margin of error indicated by the location data of the geographic location indicated by the location data) falls within the radius or the polygon”);
said location traces including an indication of a date and a time (See Figure 1, Paragraph 0026 – “a history of locations visited by a consumer”, and Paragraph 0027 – “the data may specify geographic coordinates for a consumer's location and a time at which that location data was obtained”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 10-14, 20, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US 2011/0099046 A1) in view of Shim et al. (US 2013/0226857 A1).

Regarding Claim 1: Weiss et al. teach a method comprising: 
receiving, as input data in a processor of a computer, an identification and a location of an entity (See Figure 6, Figure 10, Figure 11, Paragraph 0029 – “determining that a consumer visited a point of interest for a particular study, such as a store owned by a sponsor of the study”, Paragraph 0045 – “Points of interest may be, for example, stores at which a consumer 102 stopped”, Paragraph 0067 – “receive input in the form of a set of data points representing geographic locations visited by a consumer”, Paragraph 0159 – “identifying settings visited by a consumer (e.g., points of interest (POIs))”, Paragraph 0177 – “inputs related to particular questions to be considered as part of the study, may be considered. For example, if the study is being performed to determine outcomes for different options for a market decision (e.g., different locations for new stores), the different options may be provided as input to be evaluated by the consumer analytics system”, and Paragraph 0203 – “Computing device 1100 may comprise at least one processor 1102, a network adapter 1104, and computer-readable storage media 1106”); 
retrieving map data relevant for said entity and locating said entity on said map data by the processor (See Figure 6, Figure 10, Figure 11, Paragraph 0029 – “determining that a consumer visited a point of interest for a particular study, such as a store owned by a sponsor of the study”, Paragraph 0045 – “Points of interest may be, for example, stores at which a consumer 102 stopped”, Paragraph 0067 – “receive input in the form of a set of data points representing geographic locations visited by a consumer”, and Paragraph 0159 – “identifying settings visited by a consumer (e.g., points of interest (POIs))”); 
receiving, as input data by the computer through an input device, data identifying at least one of a product, a product set, and a service or services (See Figure 2, Figure 6, Figure 11, Paragraph 0103 – “a study requested by a market researcher and surrounding a particular topic”, Paragraph 0105, Paragraph 0108, Paragraph 0130, and Paragraph 0177 – “inputs related to particular questions to be considered as part of the study, may be considered. For example, if the study is being performed to determine outcomes for different options for a market decision (e.g., different locations for new stores), the different options may be provided as input to be evaluated by the consumer analytics system”); 
retrieving a listing of one or more competitors from a database stored in a memory that offer said product or one or more products of said product set or said service(s) as a competitor of said entity for said product, product set or service(s) (See Figure 2, Figure 11, Paragraph 0072 – “generate from location data regarding locations visited by a consumer 202 a list of unique physical locations visited by each consumer”, Paragraph 0125, Paragraph 0145 – “competitors to a particular business can be inferred”, and Paragraph 0185 – “determine competitors of a particular business”);
locating said one or more competitors on said map data (See Figure 1, Figure 2 – “214”, Figure 6, Figure 8, Paragraph 0033 – “Competitors may be revealed, for example, by showing which businesses are visited by consumers with characteristics comparable to those of consumers who visit stores run by the business”, Paragraph 0052 – “identify interests or preferences of consumers 102 that live near the coffee shop 122 and go to a competitor coffee shop”, Paragraph 0110, Paragraph 0118, Paragraph 0130 – “interactions with related businesses including competitors”, Paragraph 0145 – “competitors to a particular business can be inferred”, and Paragraph 0185); 
calculating, by the processor of the computer, a probabilistic likelihood of selection of said product of said product, product set, or service(s) for said retail entity and each of said one or more competitors (See Figure 1, Figure 6, Paragraph 0033 – “Competitors may be revealed, for example, by showing which businesses are visited by consumers with characteristics comparable to those of consumers who visit stores run by the business”, Paragraph 0052 – “identify interests or preferences of consumers 102 that live near the coffee shop 122 and go to a competitor coffee shop”, Paragraph 0081 – “probabilistic inference techniques may be used to make the determination of the probabilities associated with each setting”, Paragraph 0110 - “a competitor analysis can be carried out to determine, based on characteristics of the consumers, which businesses consumers view as alternatives and characteristics of consumers that visit or purchase goods or services at each business”, Paragraph 0125, Paragraph 0130, Paragraph 0183 – “likelihood that potential customers will shop at a potential store location”, Paragraph 0185 – “characteristics of consumers that visit the particular business can be determined, including behaviors in which the consumers are engaging when they visit those businesses”, and the Examiner interprets that Figure 1 and Paragraph 0081 shows that the probability selection includes products and locations);
and optimizing operations of the entity based on the calculating (See Paragraph 0034, Paragraph 0045, Paragraph 0049 – “if the consumer 102 does not regularly visit a grocery store 132 on the way to home 120 from work 128, and if an advertisement for the grocery store 132 or for a food product was located on the highway 126, the consumer 102 may be determined to be swayed or swayable by the advertisement or similar advertisements”, Paragraph 0145 – “the business can determine an advertising campaign to undertake. Similarly, by detecting consumers that passed through a location associated with an advertisement for a business and then visited the business or visited the business in a different way than previously (different frequency or different time interval), an inference regarding the effectiveness of the advertising campaign can be made”, and Paragraph 0163 – “a location for a setting may be defined by a point and a threshold radius or as a polygon with marked edges and a consumer may be detected to have visited the setting when the location data (or a location within the margin of error indicated by the location data of the geographic location indicated by the location data) falls within the radius or the polygon”);
wherein said calculating said probabilistic likelihood of selection of said product comprises: retrieving data from a history of location traces of a specific customer to determine travel paths of said specific customer (See Figure 1, Paragraph 0026 – “a history of locations visited by a consumer”, Paragraph 0045, Paragraph 0048, and Paragraph 0049 – “analyzing path information for the consumer 102, the consumer analytics platform 108 may identify behaviors of the consumer”); 
using a history of previous data entries to said entity stored in the memory to determine a “customer trait” based upon detecting a current location of said specific user or object (See Figure 1, Figure 2, Figure 11, Paragraph 0026 – “a history of locations visited by a consumer”, Paragraph 0045, Paragraph 0048, and Paragraph 0049 – “analyzing path information for the consumer 102, the consumer analytics platform 108 may identify behaviors of the consumer”); 
providing output data for displaying said likelihood on a map display based on said map data to determine if the user or object is a location of the entity (See Figure 1, Figure 5 – “predictability assessments, statistical validation”, Figure 6 – “output inferences and predictions for use in market decisions”, Figure 8, Paragraph 0061 – “real-time detection”, Paragraph 0112 – “react in real time to inferences/predictions about consumers as the information about consumers is obtained or determined through analysis”, Paragraph 0118, Paragraph 0146 – “predictions can be output as results of the study”, Paragraph 0162 – “location data for places visited by a consumer”, and claim 1);
to generate and transmit an action through the Internet (See Figure 2 and Paragraph 0112 – “The real-time response may be, for example, a delivery of an advertisement or message to the consumer 202 … Information about a consumer 202 can also be provided to a business in response to a consumer 202 visiting the business or interacting with the business. For example, discount coupons for the consumer 202 or information about the consumer 202 that could be used in negotiation with the consumer 202 over a sale may be presented to the organization”);
wherein a zone modeler of the processor creates the map display from the map data and calculates purchase or movement probabilities and expected value forecasts by at least location and time period, product category and/or service(s) (See Figure 6, Paragraph 0034 – “consumers live or travel within a certain area … Store siting and marketing campaigns can be influenced by consumer characteristic information, as stores may be located near consumers' homes or travel routes”, Paragraph 0069 – “Euclidean distance clustering, locations within 400 feet of one another may be identified as being related to a same potential anchor”, Paragraph 0081, Paragraph 0110 – “Distances that consumers travel or will travel to the type of store can be queried … Advertising effectiveness can also be determined based on results of queries”, Paragraph 0112, Paragraph 0125, Paragraph 0130, Paragraph 0183 – “likelihood that potential customers will shop at a potential store location”, and Paragraph 0185 – “characteristics of consumers that visit the particular business can be determined, including behaviors in which the consumers are engaging when they visit those businesses”).

Weiss et al. do not specifically disclose determine a calculated “likelihood” that said specific user or object will move to a location of said entity within a specified time period. However, Shim et al. further teach: 
determine a calculated “likelihood” that said specific user or object will move to a location of said entity within a specified time period (See Paragraph 0018 – “generate the probabilities of a user visiting a place”, Paragraph 0019 – “the inference pipeline estimates the probability of a user visiting a place”, Paragraph 0061 – “probability that a typical user, or this particular user, would visit”, Paragraph 0071 – “Probability of visiting different categories of places given the timestamp”, and Paragraph 0083 – “measures the probability of a user visiting a place of a particular category, given the day or time of day. For example, at 7 AM, a user is more likely to visit a coffee shop than a night club”).

The teachings of Weiss et al. and Shim et al. are related because both involve analyzing customer data to make determinations. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the customer analysis system of Weiss et al. to incorporate the likelihood and affinity as taught by Shim et al. in order to better determine how a customer location will perform thereby allowing a location to better prepare for demand needs.

Regarding Claim 2: Weiss et al. in view of Shim et al. teach the limitations of claim 1. Weiss et al. further teach: 
determining when the user or object is moving to the entity from the output data (See Figure 6, Paragraph 0034 – “consumers live or travel within a certain area … Store siting and marketing campaigns can be influenced by consumer characteristic information, as stores may be located near consumers' homes or travel routes”, Paragraph 0069 – “Euclidean distance clustering, locations within 400 feet of one another may be identified as being related to a same potential anchor”, Paragraph 0081, Paragraph 0110 – “Distances that consumers travel or will travel to the type of store can be queried … Advertising effectiveness can also be determined based on results of queries”, Paragraph 0112, Paragraph 0125, Paragraph 0130, Paragraph 0183 – “likelihood that potential customers will shop at a potential store location”, and Paragraph 0185 – “characteristics of consumers that visit the particular business can be determined, including behaviors in which the consumers are engaging when they visit those businesses”);
wherein the processor comprises: the zone modeler that generates the map display; and an analytics engine that combines the input data and mines for attributes and attribute values related to users or objects (See Figure 1, Figure 6, Figure 8, Figure 9, Paragraph 0067 – “receive input in the form of a set of data points representing geographic locations visited by a consumer and may determine settings visited by a consumer and a path taken by the consumer to visit the settings”, Paragraph 0131 – “receive inputs from the consumer behavior facility 308 and may be able to read information from profiles
superimposing said travel paths on said map data stored in the memory (See Figure 1, Figure 2, Figure 11, and Paragraphs 0047-0049).

Weiss et al. do not specifically disclose wherein said probabilistic likelihood of selection comprises a calculation of one of: a probability that a consumer will purchase said product or said service(s) or a product of said product set from said entity or from a competitor; and a probability that a consumer will visit said entity within a preset time period. However, Shim et al. further teach wherein said probabilistic likelihood of selection comprises a calculation of one of: a probability that a consumer will purchase said product or said service(s) or a product of said product set from said entity or from a competitor; and a probability that a consumer will visit said entity within a preset time period (See Paragraph 0018 – “generate the probabilities of a user visiting a place”, Paragraph 0019 – “the inference pipeline estimates the probability of a user visiting a place”, Paragraph 0061 – “probability that a typical user, or this particular user, would visit”, Paragraph 0071 – “Probability of visiting different categories of places given the timestamp”, and Paragraph 0083 – “measures the probability of a user visiting a place of a particular category, given the day or time of day. For example, at 7 AM, a user is more likely to visit a coffee shop than a night club”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the teachings of Weiss et al. to incorporate the teachings as taught by Shim et al. in order to better determine how a customer location will perform thereby allowing a location to better prepare for demand needs.

Regarding Claim 3: Weiss et al. in view of Shim et al. teach the limitations of claim 1. Weiss et al. further teach the method further comprising: 
receiving an identification of a specific consumer (See Figure 1, Paragraph 0031 – “identify the consumer”, Paragraph 0041 – “a consumer 102”, and Paragraph 0063 – “consumers identify themselves at the time they purchase goods or services”); 
generating at least one engagement zone for said specific consumer and said product, product set, or service(s) for said retail entity and said one or more competitors, said engagement zone comprising an area determined to warrant a marketing action directed to said specific consumer to provide information such that said specific consumer visits said entity to purchase an item at said entity (See Figure 6, Paragraph 0034 – “consumers live or travel within a certain area … Store siting and marketing campaigns can be influenced by consumer characteristic information, as stores may be located near consumers' homes or travel routes”, Paragraph 0069 – “Euclidean distance clustering, locations within 400 feet of one another may be identified as being related to a same potential anchor”, Paragraph 0110 – “Distances that consumers travel or will travel to the type of store can be queried … Advertising effectiveness can also be determined based on results of queries”, and Paragraph 0112); 
receiving input data indicative of a location of said specific consumer from dynamic spatio-temporal data including space and time information (See Figure 6, Figure 10, Paragraph 0026 – “The platform may dynamically adjust the time intervals based on various factors, including a consumer's current location, a current time, and a history of locations visited by a consumer”, Paragraph 0029 – “determining that a consumer visited a point of interest for a particular study, such as a store owned by a sponsor of the study”, Paragraph 0042 – “current location”, Paragraph 0045 – “Points of interest may be, for example, stores at which a consumer 102 stopped”, Paragraph 0067 – “receive input in the form of a set of data points representing geographic locations visited by a consumer”, and Paragraph 0159 – “identifying settings visited by a consumer (e.g., points of interest (POIs))”); 
determining whether said specific consumer's location is within an engagement zone (See Figure 6, Paragraph 0034 – “consumers live or travel within a certain area … Store siting and marketing campaigns can be influenced by consumer characteristic information, as stores may be located near consumers' homes or travel routes”, Paragraph 0069 – “Euclidean distance clustering, locations within 400 feet of one another may be identified as being related to a same potential anchor”, Paragraph 0110 – “Distances that consumers travel or will travel to the type of store can be queried … Advertising effectiveness can also be determined based on results of queries”, and Paragraph 0112 – “The real-time response may be, for example, a delivery of an advertisement or message to the consumer 202 regarding a topic in which the consumer 202 may be interested, based on inferences or predictions regarding the consumer 202 at that time. For example, if the consumer 202 is detected to be visiting particular types of stores and the consumer analytics engine 208 may predict that the consumer 202 will soon try to find a restaurant, the real-time detection facility 128 could present information to the consumer 202 to encourage the consumer to visit a particular restaurant”). 

Regarding Claim 4: Weiss et al. in view of Shim et al. teach the limitations of claim 3. Weiss et al. further teach the method further comprising; 
when a marketing action is determined as appropriate, generating a marketing message in a context of said product/product set/service(s) and of said contextual data (See Paragraph 0112 – “The real-time response may be, for example, a delivery of an advertisement or message to the consumer 202 regarding a topic in which the consumer 202 may be interested, based on inferences or predictions regarding the consumer 202 at that time. For example, if the consumer 202 is detected to be visiting particular types of stores and the consumer analytics engine 208 may predict that the consumer 202 will soon try to find a restaurant, the real-time detection facility 128 could present information to the consumer 202 to encourage the consumer to visit a particular restaurant”); 
retrieving from a memory a transmission method to be used for transmitting a marketing action directed to said specific user (See Figure 2 and Paragraph 0112); 
transmitting said marketing action to said specific user using said transmission method (See Paragraph 0112 – “The real-time response may be, for example, a delivery of an advertisement or message to the consumer 202 regarding a topic in which the consumer 202 may be interested, based on inferences or predictions regarding the consumer 202 at that time. For example, if the consumer 202 is detected to be visiting particular types of stores and the consumer analytics engine 208 may predict that the consumer 202 will soon try to find a restaurant, the real-time detection facility 128 could present information to the consumer 202 to encourage the consumer to visit a particular restaurant
wherein the contextual data includes geospatial and temporal phenomena data (See Figure 6, Paragraph 0034 – “consumers live or travel within a certain area … Store siting and marketing campaigns can be influenced by consumer characteristic information, as stores may be located near consumers' homes or travel routes”, Paragraph 0069 – “Euclidean distance clustering, locations within 400 feet of one another may be identified as being related to a same potential anchor”, Paragraph 0110 – “Distances that consumers travel or will travel to the type of store can be queried … Advertising effectiveness can also be determined based on results of queries”, Paragraph 0112, Paragraph 0125, Paragraph 0130, Paragraph 0183 – “likelihood that potential customers will shop at a potential store location”, and Paragraph 0185 – “characteristics of consumers that visit the particular business can be determined, including behaviors in which the consumers are engaging when they visit those businesses”).

Regarding Claim 5: Weiss et al. in view of Shim et al. teach the limitations of claim 4. Weiss et al. further teach the method further comprising; 
monitoring whether said specific user responds to said marketing action within a preset time period (See Paragraph 0052, Paragraph 0149 – “The time interval can be any suitable interval useful for monitoring movements of a consumer”, Paragraph 0145 – “detecting consumers that passed through a location associated with an advertisement for a business and then visited the business or visited the business in a different way than previously (different frequency or different time interval), an inference regarding the effectiveness of the advertising campaign can be made”, and consumers who have passed by the advertisement, and therefore likely viewed an advertisement, can be identified. Information about consumers who passed by an advertisement can then be queried to determine if the consumers subsequently went to an advertised business or to a business that sells an advertised product”); 
storing information indicative of said specific user's response to said marketing action (See Figure 2, Figure 3, Paragraph 0028 – “stored for later analysis”, Paragraph 0050, and Paragraph 0063);
wherein the generating at least one engagement zone for said specific user and said product, product set, or service(s) for said retail entity and said one or more competitors includes said engagement zone comprising an area determined to initialize a marketing action directed to said specific user to attempt to persuade said specific consumer to visit said entity to possibly purchase an item at said entity rather than from a competitor (See Figure 1, Figure 6, Paragraph 0034 – “consumers live or travel within a certain area … Store siting and marketing campaigns can be influenced by consumer characteristic information, as stores may be located near consumers' homes or travel routes”, Paragraph 0069 – “Euclidean distance clustering, locations within 400 feet of one another may be identified as being related to a same potential anchor”, Paragraph 0110 – “Distances that consumers travel or will travel to the type of store can be queried … Advertising effectiveness can also be determined based on results of queries”, and Paragraph 0112 – “The real-time response may be, for example, a delivery of an advertisement or message to the consumer 202 regarding a topic in which the consumer 202 may be interested, based on inferences or predictions regarding the consumer 202 at that time. For example, if the consumer 202 is detected to be visiting particular types of stores and the consumer analytics engine 208 may predict that the consumer 202 will soon try to find a restaurant, the real-time detection facility 128 could present information to the consumer 202 to encourage the consumer to visit a particular restaurant”).

Regarding Claim 10: Weiss et al. in view of Shim et al. teach the limitations of claim 1. Weiss et al. further teach the method further comprising: receiving updated contextual data associated with said specific user, said contextual data comprising data indicative of events or conditions that possibly would influence a decision by said specific user to purchase at said retail entity (See Figure 6, Paragraph 0034 – “consumers live or travel within a certain area … Store siting and marketing campaigns can be influenced by consumer characteristic information, as stores may be located near consumers' homes or travel routes”, Paragraph 0069 – “Euclidean distance clustering, locations within 400 feet of one another may be identified as being related to a same potential anchor”, Paragraph 0110 – “Distances that consumers travel or will travel to the type of store can be queried … Advertising effectiveness can also be determined based on results of queries”, and Paragraph 0112 – “The real-time response may be, for example, a delivery of an advertisement or message to the consumer 202 regarding a topic in which the consumer 202 may be interested, based on inferences or predictions regarding the consumer 202 at that time. For example, if the consumer 202 is detected to be visiting particular types of stores and the consumer analytics engine 208 may predict that the consumer 202 will soon try to find a restaurant, the real-time detection facility 128 could present information to the consumer 202 to encourage the consumer to visit a particular restaurant”). 

Regarding Claim 11: Weiss et al. in view of Shim et al. teach the limitations of claim 10. Weiss et al. further teach the method: 
wherein said updated contextual data associated with said specific user comprises a current location of said specific user (See Paragraph 0026 – “a consumer's current location”, Paragraph 0042 – “determine its current location”, and Paragraph 0043 – “a current location of the consumer 102”); 
said method further comprising: determining whether said current location is within an engagement zone that warrants a marketing action directed to said specific user (See Figure 6, Paragraph 0034 – “consumers live or travel within a certain area … Store siting and marketing campaigns can be influenced by consumer characteristic information, as stores may be located near consumers' homes or travel routes”, Paragraph 0069 – “Euclidean distance clustering, locations within 400 feet of one another may be identified as being related to a same potential anchor”, Paragraph 0110 – “Distances that consumers travel or will travel to the type of store can be queried … Advertising effectiveness can also be determined based on results of queries”, and Paragraph 0112 – “The real-time response may be, for example, a delivery of an advertisement or message to the consumer 202 regarding a topic in which the consumer 202 may be interested, based on inferences or predictions regarding the consumer 202 at that time. For example, if the consumer 202 is detected to be visiting particular types of stores and the consumer analytics engine 208 may predict that the consumer 202 will soon try to find a restaurant, the real-time detection facility 128 could present information to the consumer 202 to encourage the consumer to visit a particular restaurant”); 
if a marketing action is determined to be appropriate, generating a marketing action in view of said updated contextual data (See Paragraph 0112 – “The real-time response may be, for example, a delivery of an advertisement or message to the consumer 202 regarding a topic in which the consumer 202 may be interested, based on inferences or predictions regarding the consumer 202 at that time. For example, if the consumer 202 is detected to be visiting particular types of stores and the consumer analytics engine 208 may predict that the consumer 202 will soon try to find a restaurant, the real-time detection facility 128 could present information to the consumer 202 to encourage the consumer to visit a particular restaurant”); 
retrieving from a memory a transmission method to transmit said marketing action to said specific user at said current location (See Figure 2 and Paragraph 0112); 
monitoring whether said specific user responds to said marketing action (See Paragraph 0052, Paragraph 0149 – “The time interval can be any suitable interval useful for monitoring movements of a consumer”, Paragraph 0145 – “detecting consumers that passed through a location associated with an advertisement for a business and then visited the business or visited the business in a different way than previously (different frequency or different time interval), an inference regarding the effectiveness of the advertising campaign can be made”, and Paragraph 0184 – “consumers who have passed by the advertisement, and therefore likely viewed an advertisement, can be identified. Information about consumers who passed by an advertisement can then be queried to determine if the consumers subsequently went to an advertised business or to a business that sells an advertised product”); 
storing a response of said specific user to said marketing action (See Figure 2, Figure 3, Paragraph 0028 – “stored for later analysis”, Paragraph 0050, and Paragraph 0063). 

Regarding Claim 12: Weiss et al. in view of Shim et al. teach the limitations of claim 1. Weiss et al. further teach the method as embodied in a set of computer-readable instructions tangibly embodied in a non-transitive storage medium (See Paragraph 0009 and Paragraph 0187). 

Regarding Claim 13: Weiss et al. in view of Shim et al. teach the limitations of claim 1. Weiss et al. further teach the method wherein said probabilistic likelihood of selection is calculated for a specific consumer (See Figure 1, Figure 6, Paragraph 0033 – “Competitors may be revealed, for example, by showing which businesses are visited by consumers with characteristics comparable to those of consumers who visit stores run by the business”, Paragraph 0052 – “identify interests or preferences of consumers 102 that live near the coffee shop 122 and go to a competitor coffee shop”, Paragraph 0081 – “probabilistic inference techniques may be used to make the determination of the probabilities associated with each setting”, Paragraph 0110 - “a competitor analysis can be carried out to determine, based on characteristics of the consumers, which businesses consumers view as alternatives and characteristics of consumers that visit or purchase goods or services at each business”, Paragraph 0125, Paragraph 0130, Paragraph 0183 likelihood that potential customers will shop at a potential store location”, Paragraph 0185 – “characteristics of consumers that visit the particular business can be determined, including behaviors in which the consumers are engaging when they visit those businesses”, and the Examiner interprets that Figure 1 and Paragraph 0081 shows that the probability selection includes products and locations). 

Regarding Claim 14: Weiss et al. in view of Shim et al. teach the limitations of claim 1. Weiss et al. further teach the method wherein said probabilistic likelihood of selection is calculated as directed to: a specific consumer or consumer group; a specific product or product set or service(s); a specific location of said consumer or consumer group; and a specific time or time interval (See Figure 6, Paragraph 0026, Paragraph 0033 – “Competitors may be revealed, for example, by showing which businesses are visited by consumers with characteristics comparable to those of consumers who visit stores run by the business”, Paragraph 0052 – “identify interests or preferences of consumers 102 that live near the coffee shop 122 and go to a competitor coffee shop”, Paragraph 0073, Paragraph 0081, Paragraph 0110 - “a competitor analysis can be carried out to determine, based on characteristics of the consumers, which businesses consumers view as alternatives and characteristics of consumers that visit or purchase goods or services at each business”, Paragraph 0112, Paragraph 0125, Paragraph 0130, Paragraph 0145 – “detecting consumers that passed through a location associated with an advertisement for a business and then visited the business or visited the business in a different way than previously (different frequency or different time interval), an inference regarding the effectiveness of the advertising campaign can be made”, Paragraph 0183 – “likelihood that potential customers will shop at a potential store location”, and Paragraph 0185 – “characteristics of consumers that visit the particular business can be determined, including behaviors in which the consumers are engaging when they visit those businesses”). 

Regarding Claim 23: Weiss et al. in view of Shim et al. teach the limitations of claim 3. Weiss et al. further teach:
wherein said engagement zone comprising an area surrounding a retail entity that is associated with a “customer trait” (See Figure 1, Figure 6, Paragraph 0034 – “consumers live or travel within a certain area … Store siting and marketing campaigns can be influenced by consumer characteristic information, as stores may be located near consumers' homes or travel routes”, Paragraph 0069 – “Euclidean distance clustering, locations within 400 feet of one another may be identified as being related to a same potential anchor”, Paragraph 0110 – “Distances that consumers travel or will travel to the type of store can be queried … Advertising effectiveness can also be determined based on results of queries”, and Paragraph 0112 – “The real-time response may be, for example, a delivery of an advertisement or message to the consumer 202 regarding a topic in which the consumer 202 may be interested, based on inferences or predictions regarding the consumer 202 at that time. For example, if the consumer 202 is detected to be visiting particular types of stores and the consumer analytics engine 208 may predict that the consumer 202 will soon try to find a restaurant, the real-time detection facility 128 could present information to the consumer 202 to encourage the consumer to visit a particular restaurant
further comprising when a marketing action is determined as appropriate, generating a marketing message in a context of said product/product set/service(s) and of contextual data, wherein the contextual data comprises any data additional to data stored in the memory by retail entity for transaction history (See Figure 6, Paragraph 0034 – “consumers live or travel within a certain area … Store siting and marketing campaigns can be influenced by consumer characteristic information, as stores may be located near consumers' homes or travel routes”, Paragraph 0069 – “Euclidean distance clustering, locations within 400 feet of one another may be identified as being related to a same potential anchor”, Paragraph 0110 – “Distances that consumers travel or will travel to the type of store can be queried … Advertising effectiveness can also be determined based on results of queries”, and Paragraph 0112 – “The real-time response may be, for example, a delivery of an advertisement or message to the consumer 202 regarding a topic in which the consumer 202 may be interested, based on inferences or predictions regarding the consumer 202 at that time. For example, if the consumer 202 is detected to be visiting particular types of stores and the consumer analytics engine 208 may predict that the consumer 202 will soon try to find a restaurant, the real-time detection facility 128 could present information to the consumer 202 to encourage the consumer to visit a particular restaurant”); 
which additional data identifies to whether the specific consumer will purchase a specific product or item from a product set (See Figure 6, Paragraph 0036 – “may inform a business of promotions or advertisements that may entice consumers, in a context in which they are likely to purchase a particular product”, Paragraph 0039, patterns in purchase data”, Paragraph 0103, Paragraph 0105, and claim 1); 
and wherein the contextual data is received from Internet services and/or information from mobile devices used by the specific consumer (See Figure 1, Figure 6, Figure 11, Paragraph 0042, Paragraph 0056, Paragraph 0119, and Paragraphs 0187-0189).  

Regarding Claim 24: Weiss et al. in view of Shim et al. teach the limitations of claim 23. Weiss et al. further teach: 
wherein the contextual data comprises any data additional to transactional history data stored in the memory by the retail entity (See Figure 6, Paragraph 0049 – “consumer 102 regularly purchases meals”, Paragraphs 0062-0063 – “purchase data”, Paragraph 0092 – “patterns in purchase data”, Paragraph 0144 – “consumers' past interactions with the particular business, with other businesses of the same type, of other businesses in a same geographic area as the particular business, may be evaluated”, and Paragraph 0155); 
the additional data identifies as to whether the specific consumer will purchase a specific product or item from a product set (See Figure 6, Paragraph 0036 – “may inform a business of promotions or advertisements that may entice consumers, in a context in which they are likely to purchase a particular product”, Paragraph 0039, Paragraph 0081, Paragraph 0092 – “patterns in purchase data
wherein the contextual data is received from Internet services and/or information from mobile devices used by the specific consumer, and wherein the specific consumer is dynamically traced from the history of location traces of the specific customer (See Figure 1, Figure 6, Figure 11, Paragraph 0026, Paragraph 0042, Paragraph 0043, Paragraph 0056, Paragraph 0119, Paragraph 0120, Paragraph 0124, and Paragraphs 0187-0189).

Regarding Claim 20: Weiss et al. teach a system, comprising: 
at least one database storing information in a memory, for a retail entity, including information on customers, products, product sets, and service(s) offered by said retail entity, information on competitors, and contextual information relating to a store location and customers making purchases at said store location (See Figure 2 – “consumer purchase data facility, consumer location data facility, Demographics data facility, point of interest facility”, Figure 3, Figure 11, Paragraph 0026, and Paragraph 0144 – “consumers' past interactions with the particular business, with other businesses of the same type, of other businesses in a same geographic area as the particular business”); 
said contextual information comprising at least one of: information reflecting conditions or events that influence retail purchases at said store location (See Figure 2 – “consumer purchase data facility, consumer location data facility, Demographics data facility, point of interest facility”, Figure 3, Paragraph 0026, Paragraph 0032 – “characteristics may be stored in profiles for each consumer”, Paragraph 0035 – “recognizing that a consumer has been exposed to an advertisement based on location, the system may then analyze captured location data to determine whether a consumer has changed behavior after having been exposed to the advertisement”, and Paragraph 0144 – “consumers' past interactions with the particular business, with other businesses of the same type, of other businesses in a same geographic area as the particular business”); 
information of a personal nature associated with said customers making purchases at said store location and that provides a profile of personal aspects that influence retail purchases at the store location (See Figure 2 – “consumer purchase data facility, consumer location data facility, Demographics data facility, point of interest facility”, Figure 3, Paragraph 0026, Paragraph 0032 – “characteristics may be stored in profiles for each consumer”, and Paragraph 0144 – “consumers' past interactions with the particular business, with other businesses of the same type, of other businesses in a same geographic area as the particular business”); 
at least one input device to receive data from multiple data sources providing said contextual information (See Figure 2 – “consumer purchase data facility, consumer location data facility, Demographics data facility, point of interest facility”, Figure 3, Paragraph 0067 – “receive input in the form of a set of data points representing geographic locations visited by a consumer”, and Paragraph 0177 – “inputs related to particular questions to be considered as part of the study, may be considered. For example, if the study is being performed to determine outcomes for different options for a market decision (e.g., different locations for new stores), the different options may be provided as input to be evaluated by the consumer analytics system
at least one processor configured to: filter said data from said multiple data sources and associate it with said store location or said customers (See Figure 11, Paragraph 0068 – “the anchor and path classification facility 210 may filter received location data to remove excess or redundant pieces of location data. This filtering may include attempting to identify pieces of location data that relate to a same or similar location”, Paragraph 0187, and Paragraph 0203 – “Computing device 1100 may comprise at least one processor 1102, a network adapter 1104, and computer-readable storage media 1106”); 
store said associated data in said at least one database (See Figure 2, Figure 3, Figure 11, Paragraph 0028 – “stored for later analysis”, Paragraph 0050, and Paragraph 0063); 
retrieve data from said database (See Figure 6, Figure 10, Paragraph 0026 – “history of locations visited by a consumer”, Paragraph 0029 – “determining that a consumer visited a point of interest for a particular study, such as a store owned by a sponsor of the study”, Paragraph 0045 – “Points of interest may be, for example, stores at which a consumer 102 stopped”, Paragraph 0067 – “receive input in the form of a set of data points representing geographic locations visited by a consumer”, Paragraph 0159 – “identifying settings visited by a consumer (e.g., points of interest (POIs))”, and Paragraph 0177 – “inputs related to particular questions to be considered as part of the study, may be considered. For example, if the study is being performed to determine outcomes for different options for a market decision (e.g., different locations for new stores), the different options may be provided as input to be evaluated by the consumer analytics system
analyze said retrieved data (See Abstract – “The gathered data may be analyzed to determine behavior patterns or other characteristics of the one or more consumers” and Paragraph 0140 – “determining attributes of a consumer's identity, behaviors, and preferences”); 
generate and transmit via a network using the internet a marketing action to a customer determined to be in an engagement zone with one of said competitors to determine if the customer is visiting the retail entity (See Figure 1, Figure 6, Paragraph 0026 – “The platform may dynamically adjust the time intervals based on various factors, including a consumer's current location, a current time, and a history of locations visited by a consumer”, Paragraph 0034 – “consumers live or travel within a certain area … Store siting and marketing campaigns can be influenced by consumer characteristic information, as stores may be located near consumers' homes or travel routes”, Paragraph 0069 – “Euclidean distance clustering, locations within 400 feet of one another may be identified as being related to a same potential anchor”, Paragraph 0110 – “Distances that consumers travel or will travel to the type of store can be queried … Advertising effectiveness can also be determined based on results of queries”, Paragraph 0112 – “The real-time response may be, for example, a delivery of an advertisement or message to the consumer 202 regarding a topic in which the consumer 202 may be interested, based on inferences or predictions regarding the consumer 202 at that time. For example, if the consumer 202 is detected to be visiting particular types of stores and the consumer analytics engine 208 may predict that the consumer 202 will soon try to find a restaurant, the real-time detection facility 128 could present information to the consumer 202 to encourage the consumer to visit a particular restaurant”, and Paragraph 0162 – “location data for places visited by a consumer”);
and optimizing operations of the retail entity based on the marketing action to a customer determined to be in the engagement zone with one of said competitors to determine if the customer is visiting the retail entity (See Paragraph 0034, Paragraph 0045, Paragraph 0049 – “if the consumer 102 does not regularly visit a grocery store 132 on the way to home 120 from work 128, and if an advertisement for the grocery store 132 or for a food product was located on the highway 126, the consumer 102 may be determined to be swayed or swayable by the advertisement or similar advertisements”, Paragraph 0112 – “The real-time response may be, for example, a delivery of an advertisement or message to the consumer 202 regarding a topic in which the consumer 202 may be interested, based on inferences or predictions regarding the consumer 202 at that time. For example, if the consumer 202 is detected to be visiting particular types of stores and the consumer analytics engine 208 may predict that the consumer 202 will soon try to find a restaurant, the real-time detection facility 128 could present information to the consumer 202 to encourage the consumer to visit a particular restaurant”, Paragraph 0145 – “the business can determine an advertising campaign to undertake. Similarly, by detecting consumers that passed through a location associated with an advertisement for a business and then visited the business or visited the business in a different way than previously (different frequency or different time interval), an inference regarding the effectiveness of the advertising campaign can be made”, and Paragraph 0163 – “a location for a setting may be defined by a point and a threshold radius or as a polygon with marked edges and a consumer may be detected to have visited the setting when the location data (or a location within the margin of error indicated by the location data of the geographic location indicated by the location data) falls within the radius or the polygon”);
wherein said engagement zone comprises an area surrounding a competitor that is associated with a “customer trait” (See Figure 6, Paragraph 0034 – “consumers live or travel within a certain area … Store siting and marketing campaigns can be influenced by consumer characteristic information, as stores may be located near consumers' homes or travel routes”, Paragraph 0069 – “Euclidean distance clustering, locations within 400 feet of one another may be identified as being related to a same potential anchor”, Paragraph 0110 – “Distances that consumers travel or will travel to the type of store can be queried … Advertising effectiveness can also be determined based on results of queries”, and Paragraph 0112 – “The real-time response may be, for example, a delivery of an advertisement or message to the consumer 202 regarding a topic in which the consumer 202 may be interested, based on inferences or predictions regarding the consumer 202 at that time. For example, if the consumer 202 is detected to be visiting particular types of stores and the consumer analytics engine 208 may predict that the consumer 202 will soon try to find a restaurant, the real-time detection facility 128 could present information to the consumer 202 to encourage the consumer to visit a particular restaurant”).

Weiss et al. do not specifically disclose and affinity value. However, Shim et al. further teach an affinity (See Paragraph 0018 – “generate the probabilities of a user visiting a place”, Paragraph 0019 – “the inference pipeline estimates the probability of a user visiting a place”, Paragraph 0061 – “probability that a typical user, or this particular user, would visit”, Paragraph 0071 – “Probability of visiting different categories of places given the timestamp”, and Paragraph 0083 – “measures the probability of a user visiting a place of a particular category, given the day or time of day. For example, at 7 AM, a user is more likely to visit a coffee shop than a night club”).
The teachings of Weiss et al. and Shim et al. are related because both involve analyzing customer data to make determinations. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the customer analysis system of Weiss et al. to incorporate the likelihood and affinity as taught by Shim et al. in order to better determine how a customer location will perform thereby allowing a location to better prepare for demand needs.

Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US 2011/0099046 A1) in view of Shim et al. (US 2013/0226857 A1) and further in view of Maptitude (Sales Mapping Data Points, published as cited Wayback Machine July 10 2014, http://web.archive.org/web/20140710153301/http://www.caliper.com/ Maptitude/solutions/sales-mapping-data-points.htm).

Regarding Claim 6: Weiss et al. in view of Shim et al. teach the limitations of claim 1. Weiss et al. in view of Shim et al. do not specifically disclose the following. However, Maptitude further teach the method wherein a radius is distorted based on one or more of: features of said map data, a measure of travel to said retail entity or each competitor, 

    PNG
    media_image1.png
    217
    373
    media_image1.png
    Greyscale
). 
The teachings of Weiss et al., Shim et al., and Maptitude are related because all involve analyzing customer data. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the teachings of Weiss et al. in view of Shim et al. to incorporate the teachings as taught by Maptitude in order to more easily view sales data thereby increasing efficiency.

Regarding Claim 7: Weiss et al. in view of Shim et al. and further in view of Maptitude teach the limitations of claim 6. Weiss et al. further teach wherein said contextual data comprises one or more of: data reflecting temporal conditions or events; data related to potential shoppers; and data related specifically to said each competitor (See Figure 2, Figure 3, Paragraph 0037 – “each consumer is a customer or potential customer”, Paragraph 0052 – “information on potential outcomes for each of multiple proposed locations (e.g., numbers of consumers that will shop at each proposed store)”, and information about consumers 202 that are customers of or potential customers of a business or a type of business”). 

Regarding Claim 8: Weiss et al. in view of Shim et al. and further in view of Maptitude teach the limitations of claim 6. Weiss et al. further teach the method further comprising: 
calculating a probability function based on history that a specific customer will visit said entity including a retail entity (See Paragraph 0081 – “a probability may be calculated for each potential setting that each potential setting is the setting visited by the consumer”, Paragraph 0110 – “the business can determine where to place a store that will have a good likelihood of being visited by existing or potential new consumers”, and Paragraph 0183 – “likelihood that potential customers will shop at a potential store location if a store is opened at that location”); 
providing output data for displaying the probability function (See Figure 1 and Paragraph 0146 – “predictions can be output as results of the study”). 

Weiss et al. in view of Shim et al. do not specifically disclose displaying results on a map display. However, Maptitude further teach displaying results on a map display (See Page 2 Figure).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the teachings of Weiss et al. in view of Shim et al. to incorporate the teachings as taught by Maptitude in order to more easily view sales data thereby increasing efficiency.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683